



Exhibit 10.23


RAYTHEON 2019 STOCK PLAN


Performance Stock Unit Award Agreement with respect to the [Year] - [Year]
Long-Term Performance Plan


This Performance Stock Unit Award Agreement (the “Agreement”), dated as of
[Date] (the “Award Date”) is between Raytheon Company (the “Company”), and
[Name], an employee of the Company or one of its Affiliates (“you”).


1. Award of Units
The Company hereby grants to you an award of stock units with respect to its
common stock, par value $0.01 per share (the “Stock”), pursuant to the Raytheon
2019 Stock Plan (as amended from time to time, the “Plan”), subject to the terms
and conditions set forth in this Agreement.


Total Target Number of Shares of Stock
[# of Shares]
Performance Cycle
Calendar years [Year] through [Year]



2. Conditions to Award
Pursuant to this Award, you will be entitled to a payment based on your Total
Target Number of Shares of Stock set forth above and the Company’s performance
during the Performance Cycle with respect to (i) the Company’s average “Return
on Invested Capital” (“ROIC”) (weighted at fifty percent (50%) of the Total
Target Number of Shares of Stock); (ii) the Company’s “Cumulative Free Cash Flow
from Continuing Operations” (“CFCF”) (weighted at twenty-five percent (25%) of
the Total Target Number of Shares of Stock); and (iii) the Total Shareholder
Return of the Company (compounded annually), relative to that of its Peers
(weighted at twenty-five percent (25%) of the Total Target Number of Shares of
Stock) (each a “metric” and collectively the “metrics”). The actual amount of
such payment will be determined by multiplying the Total Target Number of Shares
of Stock by the applicable Target Share Award Multiplier determined as described
in this Section 2. The Target Share Award Multiplier for each metric will be
determined based on the level of the Company’s performance during the
Performance Cycle relative to that metric as set forth in the applicable table.
With respect to ROIC and CFCF, if the Company’s actual performance during the
Performance Cycle is between the Threshold (No Award) and Target levels, or
between the Target and Maximum levels, the Target Share Award Multiplier shall
be determined by interpolating between the two points on a straight-line basis.
The precise extent to which the Company will have satisfied the metrics, and any
shares of Stock will have been earned, will be determined by the Management
Development and Compensation Committee of the Company’s Board (the “Committee”)
as soon as practicable following the close of the Performance Cycle and, to the
extent reasonably practicable, will be calculated without regard to any change
in applicable accounting standards or tax statutes after the grant of this
Award.


 
Average 3-Year Return on Invested Capital (ROIC)
Target Share Award Multiplier
Maximum
 
 
Target
 
 
No Award
 
 



 
Cumulative 3-Year Free Cash Flow from Continuing Operations (CFCF) (in millions)
Target Share Award Multiplier
Maximum
 
 
Target
 
 
No Award
 
 





1

--------------------------------------------------------------------------------





 
Total Shareholder Return
 
 
Rank vs. Peers
Target Share Award Multiplier
Maximum
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Target
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
No Award
 
 
 



“Return on Invested Capital” or “ROIC” is defined as income from continuing
operations plus after-tax net interest expense plus one-third of operating lease
expense after-tax (estimate of interest portion of operating lease expense) less
after-tax FAS/CAS pension and post-retirement benefits expense/income, and
excluding changes for pension and post-retirement benefits-related items, debt
repurchases, the tax impact of the difference between the grant date fair value
and the settlement date fair value of equity awards, and other similar
non-operational items, divided by average* invested capital after capitalizing
operating leases (operating lease expense times a multiplier of 8), adding
financial guarantees less net investment in Discontinued Operations, and adding
back the liability for defined benefit pension and other post retirement benefit
plans, net of tax, and excluding the impact of changes to invested capital from
pension and post-retirement benefits-related items and other similar
non-operational items.
 
* Average invested capital is calculated based on the Company’s invested capital
using two points for each year during the Performance Cycle. Examples: average
of invested capital on 12/31/[__] and 12/31/[__]; average of invested capital on
12/31/[__] and 12/31/[__]; average of invested capital on 12/31/[__] and
12/31/[__].


“Cumulative Free Cash Flow from Continuing Operations” or “CFCF” is defined as
operating cash flow from continuing operations less capital spending and
internal use software spending over the three-year Performance Cycle, excluding
the impact of changes to cash flow from pension and post-retirement
benefits-related items, the tax impact of the difference between the grant date
fair value and the settlement date fair value of equity awards, and other
similar non-operational items.


The Company’s ROIC and CFCF performance will be calculated to the extent
reasonably possible, to exclude the impact of any mergers, acquisitions,
dispositions or other similar corporate events involving the Company during the
Performance Cycle.


“Total Shareholder Return” is defined as the total return of a stock to an
investor (capital gain plus dividends). TSR is calculated using 30 trading day
average stock prices at the beginning of the Performance Cycle and following the
end of the cycle.


“Peers” is defined as The Boeing Company, General Dynamics Corporation, Harris
Corporation, Honeywell International Inc., L-3 Technologies Inc., Lockheed
Martin Corporation, Northrop Grumman Corporation, Textron Inc., and United
Technologies Corporation.


3. Effect of Termination of Employment, Etc.
You must remain an employee until the end of the Performance Cycle in order to
be entitled to any payment pursuant to this Award, except as provided in
Section 4 below and except as follows. Subject to Section 4, if your employment
with the Company ends during the Performance Cycle on account of your
Retirement, as that term is defined in the Plan, or because you become disabled
or die, then after the end of the Performance Cycle, you (or in the event of
your death, your estate) will be entitled to a pro rata portion of the number of
shares of Stock you would have received, if any, had you remained employed until
the end of the Performance Cycle. The pro rata portion will be based on the
number of full months in the Performance Cycle during which you were employed as
compared to the total number of months in the Performance Cycle.


4. Effect of Change in Control
If a Change in Control, as defined in the Plan, should occur during the
Performance Cycle, then the number of shares of Stock you will be entitled to
receive will be determined as of the effective date of the Change in Control and
such shares (or other consideration payable in connection with the assumption,
continuation or substitution of the Award) shall become payable as set forth
below.
A.    Award Assumed, Continued or Substituted. If this Award is assumed,
continued or substituted in connection with the Change in Control, then (i) if
you remain an employee through the completion of the Performance Cycle, you will
be paid


2

--------------------------------------------------------------------------------





the shares issuable under this Award (as determined pursuant to Section 4D) or
other consideration payable in connection with such assumption, continuation or
substitution promptly following the end of the Performance Cycle but no later
than March 15 after the end of the Performance Cycle; or (ii) in the event of
your Involuntary Termination within twenty-four (24) months following the Change
in Control, the shares issuable under this Award (as determined pursuant to
Section 4D) or other consideration payable in connection with such assumption,
continuation or substitution shall be issued immediately upon such Involuntary
Termination or as soon as practicable thereafter, but in no event more than
thirty (30) days after such Involuntary Termination. If your employment
terminates prior to the completion of the Performance Cycle for any reason other
than an Involuntary Termination or as otherwise provided in Section 4C, the
Award shall be immediately cancelled upon such termination and you shall
thereupon cease to have any right or entitlement to receive any shares or other
consideration under the Award.
B.    Award not Assumed, Continued or Substituted. If this Award is not assumed,
continued or substituted in connection with the Change in Control, then the
shares issuable under this Award (as determined pursuant to Section 4D) shall be
issued on the effective date of the Change in Control (or as soon as
administratively practicable thereafter, but no later than thirty (30) days
following the effective date of the Change in Control) provided that the Award
is not deemed to constitute nonqualified deferred compensation under Code
Section 409A.
C.     Retirement, Death or Disability. If the Change in Control occurs after
your employment with the Company ends on account of your Retirement or because
you become disabled or die, then you (or in the event of your death, your
estate) will be entitled to a pro rata portion of the number of shares of Stock
as determined pursuant to Section 4D and such shares shall be issued to you on
the effective date of the Change in Control or as soon as administratively
practicable thereafter, but no later than thirty (30) days following the
effective date of the Change in Control, to the extent permitted under Code
Section 409A, otherwise such shares shall be issued to you on the regularly
scheduled issuance date. If your employment with the Company ends on account of
your Retirement or because you become disabled or die after the Change in
Control occurs, then you (or in the event of your death, your estate) will be
entitled to a pro rata portion of the number of shares of Stock as determined
pursuant to Section 4D or other consideration payable in connection with an
assumption, continuation or substitution of the Award and such shares or other
consideration shall be issued upon termination of your employment, to the extent
permitted under Code Section 409A, otherwise such shares shall be issued to you
on the regularly scheduled issuance date. In each case, the pro rata portion
will be based on the number of full months in the Performance Cycle during which
you were employed as compared to the total number of months in the Performance
Cycle.
D.    Number of Shares of Stock. In the event the Change in Control occurs
within the first calendar year of the Performance Cycle and you remain an
employee through the effective date of the Change in Control, you will be
entitled to receive 100% of the Total Target Number of Shares of Stock covered
by this Award (as adjusted for any assumption continuation, or substitution of
the Award), without regard to the extent to which the performance conditions of
Section 2 above have been satisfied. In the event the Change in Control occurs
on or after completion of the first calendar year of the Performance Cycle and
you remain an employee through the effective date of the Change in Control, you
will be entitled to receive a number of shares of Stock (as adjusted for any
assumption, continuation or substitution of the Award) equal to the sum of (i)
the number of shares of Stock determined by the Committee based on the Company’s
relative Total Shareholder Return performance over an abbreviated Performance
Cycle ending with the last business day immediately preceding the effective date
of the Change in Control, and (ii) the number of shares of Stock determined by
the Committee based on (a) the Company’s actual Return on Invested Capital and
Cumulative Free Cash Flow performance for all completed calendar years of the
Performance Cycle and (b) assumed Company performance of Return on Invested
Capital and Cumulative Free Cash Flow at the Target level for each remaining
calendar year of the Performance Cycle.
5. Payment
A.    Settlement of Award. Except as otherwise provided in Sections 3 and 4
above, the actual number of shares (or amount of cash in lieu of shares) that
you receive at the end of the Performance Cycle will be determined based upon
the degree to which each metric is attained. You will be entitled to receive
100% of your Total Target Number of Shares of Stock if Target performance is
achieved in all three metrics. If performance falls below the Threshold for a
metric, no shares of Stock or cash will be awarded for that metric. When
performance for a metric is at or above Threshold performance, shares of Stock
or cash will be paid out based upon the applicable Target Share Award Multiplier
determined as indicated in Section 2 above, up to a maximum of two times the
Target performance level. Accordingly, depending upon the level of attainment of
each metric, the maximum number of shares of Stock that could be issued in
settlement of your Award is two times your Total Target Number of Shares of
Stock. The total actual number of shares that you receive under this Award,
including shares attributable to dividend equivalent amounts, will be rounded up
to the nearest whole share.


B.    Timing.  Promptly following determination of the number of shares of Stock
you have earned under this Award but no later than March 15 after the end of the
Performance Cycle, such number, if any, will be paid to you together with a
dividend equivalent amount of shares calculated in accordance with Section 5C
below.




3

--------------------------------------------------------------------------------





C.    Dividend Equivalents.   For each dividend declared by the Company’s Board
of Directors (the “Board”) during the period beginning on the date of grant of
this Award and ending at the end of the Performance Cycle, whether in cash or
stock, if any (a “LTPP Dividend”), a dividend equivalent amount will be
calculated assuming that the shares of Stock to which you ultimately become
entitled under this Award (including shares attributable to dividend equivalent
amounts from prior LTPP Dividends, if any) were entitled to such LTPP Dividend
and that the dividend equivalent amount had been reinvested in additional shares
of Stock as of the payment date of such LTPP Dividend. You will not be entitled
to any dividend equivalent amount on shares of Stock covered by this Award which
are not ultimately earned.


D.    Form of Payment.  The Committee in its discretion may settle Awards,
including any dividend equivalent amounts, in shares of Stock or cash, or a
combination thereof. Cash payments, if any, shall be calculated based upon the
fair market value of a share of Stock on the date on which the Committee
determines the extent to which the Company has satisfied the metrics and the
number of shares of Stock to be issued in settlement of the Award.


E.    Taxes. Taxes may be assessed and/or withheld as required by law at
applicable United States federal, state and/or other tax rates (under the laws
of the jurisdictions in which you reside or that may otherwise be applicable to
you) with respect to units, issuance of Stock and/or cash. Notwithstanding
anything in this Agreement to the contrary, any payment described in this
Agreement shall be reduced by a number of shares of Stock, or cash amount to the
extent settlement is made in cash, necessary to satisfy tax withholding
obligations.


6. Post-Employment Conduct
Except where prohibited by law, by accepting this Award, you agree to the
Post-Employment Conduct restrictions contained in Exhibit A to this Award
Agreement.


7. Other Provisions
A.    Future Adjustments. In the event of any merger, acquisition, disposition
or other corporate event affecting the Company or any peer company during the
Performance Cycle, the Committee may make such adjustments to the peer group of
companies, the total return calculations of the affected companies, and the
metrics set forth in Section 2 as it may determine would most nearly carry out
the original purposes and intent of this Award.


B.    No Guaranty of Future Awards.  This Award in no way guarantees you the
right to or expectation that you may receive similar awards with respect to any
other similar performance cycle or period which the Committee may, in its
discretion, establish and as to which the Committee may elect to grant awards
under the Plan.


C.    No Rights as Shareholder.  You will not be considered a shareholder of the
Company with respect to the shares of Stock covered by this Award or any
dividend equivalent amount of shares unless and until shares of Stock are issued
to you in settlement of this Award.


D.    No Rights to Continued Employment. This Award shall not be deemed to
create a contract or other promise of continued employment with the Company or
an Affiliate and shall not in any way prohibit or restrict the ability of the
Company or an Affiliate to terminate your employment at any time for any reason.


E.    Compliance with Section 409A of the Internal Revenue Code. This Agreement
is intended to comply with the requirements of Code Section 409A and the
regulations thereunder. Notwithstanding anything in this Agreement to the
contrary, to the extent that this Agreement constitutes a nonqualified deferred
compensation plan to which Code Section 409A applies, (1) the administration of
this Award (including time and manner of payments under it) shall comply with
Code Section 409A, (2) any shares or other amounts payable under this Agreement
on a termination of your employment may only be paid on a separation from
service (as such term is defined under Code Section 409A and regulations
thereunder) (“Separation from Service”), (3) each payment of compensation under
this Agreement shall be treated as a separate payment, (4) in no event may you,
directly or indirectly, designate the calendar year of a payment, and (5) no
shares or other amounts which become issuable or distributable under this
Agreement upon your Separation from Service shall actually be issued or
distributed to you prior to the earlier of (i) the first (1st) day of the
seventh (7th) month following the date of such Separation from Service or (ii)
the date of your death, if you are is deemed at the time of such Separation from
Service to be a specified employee under Section 1.409A-1(i) of the Treasury
Regulations issued under Code Section 409A, as determined by the Committee, and
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). The deferred shares or other
distributable amount shall be issued or distributed in a lump sum on the first
(1st) day of the seventh (7th) month following the date of your Separation from
Service or, if earlier, the first day of the month immediately following the
date the Company receives proof of your death.


F.Clawback. If you are an elected officer, in addition to any other remedies
available to the Company (but subject to


4

--------------------------------------------------------------------------------





applicable law), if the Board determines that it is appropriate, the Company may
recover (in whole or in part) any payment made pursuant to this Award where: (1)
the payment was predicated upon achieving certain financial results that were
subsequently the subject of a restatement of Company financial statements filed
with the Securities and Exchange Commission; (2) the Board determines that you
engaged in knowing or intentional fraudulent or illegal conduct that caused or
substantially caused the need for the restatement; and (3) a lower payment would
have been made to you pursuant to the Award based upon the restated financial
results. In any such instance, the Company will, to the extent practicable, seek
to recover from you the amount by which the payment pursuant to the Award for
the relevant period exceeded the lower payment that would have been made based
on the restated financial results.


G.Plan. All terms and conditions of the Plan are incorporated herein by
reference and constitute an integral part hereof. Any capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Plan.


H.Notices. Notices required or permitted hereunder shall be in writing and shall
be delivered personally or by mail, postage prepaid, addressed to Raytheon
Company, 870 Winter Street, Waltham, Massachusetts 02451, Attention: Vice
President, Human Resources and Global Security, and to you at your address as
shown on the Company’s payroll records.


Your acceptance of this Award constitutes your agreement to the terms of this
Performance Stock Unit Award Agreement with respect to the [Year] - [Year]
Long-Term Performance Plan.


RAYTHEON COMPANY
       
   
By: ________________________    
Name:
Title:




ACKNOWLEDGED AND AGREED:




________________________
[Name]






5

--------------------------------------------------------------------------------





Exhibit A
Post-Employment Conduct
The Post Employment Conduct Restrictions (the “Restrictions”) attached as
Exhibit A to the Performance Stock Unit Award Agreement (the “Award Agreement”)
with an Award Date of [Date] are agreed to in consideration of, among other
things, the grant of restricted stock units to Name (“you”), under the Award
Agreement pursuant to the Raytheon 2019 Stock Plan (the “Plan”). Capitalized
terms not otherwise defined herein shall have the meaning ascribed to them in
the Award Agreement or the Plan. The following terms as used herein shall mean:
Authorized Company Representative means, for a Participant who was an elected
officer of the Company as of the Award Date, the Company’s Chief Executive
Officer, and for any other Participant, the Company’s Vice President of Human
Resources and Global Security, in each case acting upon the advice and
recommendation of the Company’s General Counsel;
Restricted Activity means any activity (A) in which you contribute your
knowledge, directly or indirectly, in whole or in part, as an employee,
consultant, agent or director or any other similar capacity that, in any such
case, involves or relates to products, services or solutions of a Restricted
Business that, directly or indirectly, compete with those of the Company; or (B)
that may require or involve disclosure of trade secrets, proprietary or
confidential information; and
Restricted Business means any business enterprise that operates in one or more
of the same markets as the Company including, but not limited to, the following
companies: BAE Systems Inc., The Boeing Company, Airbus Group SE, General
Dynamics Corporation, Harris Corporation, Honeywell International Inc., L3
Technologies, Inc., Lockheed Martin Corporation, MBDA Incorporated, Northrop
Grumman Corporation, Collins Aerospace, SAIC, Thales, United Technologies
Corporation.
By accepting the Award, you agree as follows:
1. Consideration and Acknowledgement. You acknowledge and agree that the
benefits and compensation opportunities being made available to you under the
Award Agreement are in addition to the benefits and compensation opportunities
that otherwise are or would be available to you in connection with your
employment by the Company or an Affiliate and that the payment to you of the pro
rata portion of the shares of Stock after the end of the Performance Cycle under
Section 3 of the Award Agreement (the “Payment”) is expressly made contingent
upon your agreements with the Company set forth in these Restrictions. You
acknowledge that the scope and duration of the Restrictions are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to you under the Award
Agreement. You further acknowledge and agree that as a result of the positions
you hold with the Company and the access to and extensive knowledge of the
Company’s confidential or proprietary information, employees, suppliers and
customers, the Restrictions are reasonably required for the protection of the
Company’s legitimate business interests. In addition, nothing herein is intended
to limit or restrict your ability to exercise any legally protected
whistleblower rights (including pursuant to Rule 21F under the Securities
Exchange Act of 1934).
2. Restrictions.
(a)    Covenant Not To Compete - Without the prior written consent of an
Authorized Company Representative, you agree that during the period between the
termination of your employment with the Company on account of your Retirement
and the end of the Performance Cycle (the “Restriction Period”) you will not
engage in any Restricted Activity for any: (i) Restricted Business; (ii) entity
directly or indirectly controlling, controlled by, or under common control with
a Restricted Business; and (iii) successor to all or part of the business of any
Restricted Business as a result of a merger, reorganization, consolidation,
spin-off, split-up, acquisition, divestiture, or similar transaction.
(b)    Non-Solicit - Without the prior written consent of an Authorized Company
Representative, you agree that during the Restriction Period following cessation
of employment you will not (i) interfere with any contractual relationship
between the Company or an Affiliate and any customer of, supplier or distributor
to, or manufacturer for the Company or an Affiliate to the detriment of the
Company or an Affiliate or (ii) induce or attempt to induce any person who is an
employee of the Company or an Affiliate to perform work or services for any
entity other than the Company or an Affiliate.
(c)    Protection of Confidential and Proprietary Information - You agree to
keep all confidential and proprietary information of the Company and its
Affiliates, including joint venture partners, strictly confidential except to
the extent disclosure is required by law or court order, and except to the
extent that such confidential and proprietary information has become public
through no fault of your own.
(d)    Cooperation in Litigation and Investigations - Following the date on
which you cease to be an employee of the Company or an Affiliate, you agree, to
the extent reasonably requested, to cooperate with the Company in any pending or
future litigation (including alternative dispute resolution proceedings) or
investigations in which the Company or Affiliates is a party or is required or
requested to provide testimony and regarding which, as a result of your
employment with the Company or an Affiliate, you


6

--------------------------------------------------------------------------------





reasonably could be expected to have knowledge or information relevant to the
litigation or investigation. Notwithstanding any other provision of these
Restrictions, nothing in these Restrictions shall affect your obligation to
cooperate with any governmental inquiry or investigation or to give truthful
testimony in court.


3. Annual Validation of Compliance. You acknowledge and agree that you shall
confirm in writing to the Company, annually between January 1 and January 31,
your compliance with the restrictions set forth in Section 2 hereof. Failure to
provide such annual written confirmation may result in the forfeiture of the
Payment.


4. Result of Breach of Section 2 or Section 3. In the event that you breach any
of the covenants or agreements in Section 2 or Section 3 hereof, all of your
remaining rights, title or interest in the Payment, the Award and any dividend
equivalents with respect thereto, shall cease.


5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of these Restrictions shall be enforced to the fullest extent
permissible. Accordingly, if any particular provision of these Restrictions is
adjudicated to be invalid or unenforceable, the Award Agreement shall be deemed
amended to delete the portion adjudicated to be invalid or unenforceable, such
deletion to apply only with respect to the operation of this provision in the
particular jurisdiction in which such adjudication is made.
These Restrictions are effective as of the acceptance by you of the Award of
Units under this Award Agreement.


   




7